—In a proceeding pursuant to Mental Hygiene Law § 9.60 (Kendra’s Law) to authorize assisted outpatient treatment, the appeal is from an order and judgment (one paper) of the Supreme Court, Suffolk County (Eerier, J.), dated August 16, 2002, which, after a hearing, granted the petition.
Ordered that the order and judgment is affirmed, without costs or disbursements.
The petition, along with the affirmation of the examining physician, stated sufficient facts to support each criterion necessary to authorize assisted outpatient treatment as required by Mental Hygiene Law § 9.60 (e) (2) (ii) (see Matter of South Beach Psychiatric Ctr., 284 AD2d 541, 542 [2001]).
There is no merit to the appellant’s contention that Mental Hygiene Law § 9.60 (c) (4) (i) precludes consideration of his hospitalization which commenced more than 36 months before his most recent hospitalization, but which concluded within the so-called 36-month “look-back” period (cf. Matter of South *346Beach Psychiatric Ctr., supra at 542-543). The record also establishes the appellant’s need for assisted outpatient treatment by clear and convincing evidence (see Mental Hygiene Law § 9.60 [j] [2]; Matter of Manhattan Psychiatric Ctr., 285 AD2d 189, 196 [2001]). Smith, J.P., Krausman, Luciano and Crane, JJ., concur.